         Case 3:20-cr-00329-BR        Document 16       Filed 01/21/21   Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-cr-00329-BR

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
JEFFREE CHEYENNE CARY,

                Defendant.


       This matter, having come before the Court on the government’s motion to dismiss the

information with prejudice, and the Court being fully advised;

       IT IS HEREBY ORDERED that the information against Defendant, Jeffree Cheyenne

Cary, in the above-captioned case, filed on August 11, 2020 be DISMISSED with prejudice.

Dated: January 21, 2021

                                                           /s/ Anna J. Brown
                                                    ________________________________
                                                    HONORABLE ANNA J. BROWN
                                                    United States Senior District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney


_/s/ Ashley R. Cadotte_______________
ASHLEY R. CADOTTE, OSB #122926
Assistant United States Attorney


Order Dismissing Information with Prejudice                                            Page 1
